DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the preamble recites “A wind power installation and/or a wind farm” which is improper.  MPEP §2111.02(II) discusses preamble statements reciting purpose or intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
Here, the body of the claim recites “the controller as claimed in claim 1.”  This body fully and intrinsically sets forth all of the limitations of the claimed invention, i.e., a controller for a converter.  The preamble, despite showing an intended use within a wind turbine or wind farm, does not provide or impose any substantive or meaningful limitations on the subject matter claimed within the body.  As such, claim 2 would fail to further limit claim 1 because the preamble is used “only to state a purpose or intended use” for the controller of claim 1 and, as a result, the preamble is not a claim limitation.
Appropriate correction is required.  Examiner suggests language similar to the following:
“The controller as claimed in claim 1, wherein the controller is configured to be implemented within a wind power installation and/or wind farm.”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a third input [to the controller] configured to receive a voltage set point and/or a current set point” and “receiving a correction value” as recited within claims 1, 12, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that FIG 2 purports to show “a schematic structure of a control unit (controller) of a wind power installation and/or of a wind farm according to one embodiment” (Specification at p. 7, ll. 7-8) comprising: a frequency block 300, a filter block 400, and a controller block 500.  Regardless of whether Examiner chooses controller 200 or controller block 500 as “[a] controller for a converter” as recited by the claims, the figures are insufficient.
When interpreting controller 200 as the “controller for a converter,” the correction value Bi is not depicted as a third input [of the controller] as it is the output of a controller component.  Stated differently, the correction value is shown as being determined by the controller and not as an input to the controller.  If Examiner instead interprets controller block 500 as the “controller for a converter,” then FIG 2 fails to depict the first and second inputs as recited by the claims.
While Applicant may wish to argue that FIGS 3-5 overcome the above, Examiner must disagree.  There is little to no consistency in labeling of parameters, number of inputs, or what inputs are throughout the figures.  For example, FIG 2 depicts one input to frequency block 300.  FIG 3, purportedly a depiction of the same frequency block found in FIG 2, instead shows up to six different inputs.  Clearly one input is not six inputs.  Looking next to FIG 4, Applicant has redefined input Ai as two inputs comprising one input for VPOC and ILINE.  This already creates pointless ambiguity because these values are nothing more than preferred points for measuring VMEAS and IMEAS.  Furthermore, the claims recite “configured to receive a detected voltage and/or a detected current value;”  while a singular input might be able to deliver both values, it is confusing that Applicant would provide separate inputs for these measurements in FIG 3 but not in FIGS 4 and 5.  FIG 4 includes yet another input for LX, notably absent from the schematic of FIG 2.
Turning next to FIG 5, Applicant has functionally redefined “a reference variable Ci” as a plurality of variables including a reference variable.  Examiner notes that VPOC and ILINE are not reference variables.  They are measured variables.  As such, the reference variable must be VSET and/or ISET.  As such, FIG 5 depicts three inputs rather than the two inputs shown by FIG 2.  Furthermore, FIG 5 fails to depict output of an active power, instead merely depicting QSET, a reactive power set point.
This is only one of the issues which plague the drawings; as more dependent claims are considered, the drawings become increasingly deficient.  For example, claim 3 again recites active power control, which once again is completely absent within the figures.  Claim 4 recites “the correction value includes at least one control value; or the at least one control value is formed from the correction value.”  The correction value, Bi, is depicted as including at least one control value, but none of the figures show the control value being formed from the correction value.  Claim 5 recites the controller being configured to perform filtering on a potentially critical frequency to determine the correction value.  In order for this to be accurate, the “controller” must be “controller 200” as depicted within FIG 2.  Even this interpretation is problematic because claim 1 recites “receiving” the correction value, not a determination thereof.  Claims 6-8 depend from claim 5 and therefore present the same problems.  Additionally, claim 6 recites “a comparative value” used to determined identification of a critical frequency; this presents an issue within the FIGS because the first input is shown as receiving “a comparative value” Ai (FIG 2) but the claims functionally differentiate between the “detected voltage value and/or a detected current value” by reciting them separately from the at least one comparative value.  As shown and disclosed, the comparative value comprises the detected voltage and/or current value(s).  Claim 7 recites phase correction to correct the problem vector, but this is not shown by FIG 4.  Instead, FIG 4 depicts phase correction of a vector comprising only those frequencies which are actually critical, XAi.  Thus, the subject matter as recited by claim 7 is not actually shown within the figures.  Claim 9 recites the controller being configured to identify at least one potentially critical frequency, again bolstering the interpretation that “a controller” as recited by the claims must be controller 200 of FIG 2.
In view of the above, Examiner finds that “a controller for a converter,” or control thereof, as recited by the instant claims must refer to controller 200 of FIG 2.  Because this interpretation is one which finds most support in the disclosure as filed, Examiner also finds that the drawings fail to depict the subject matter as claimed and, therefore, the drawings are deficient.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 15, Applicant recites a determination of “a reactive power set point for a modulated reactive and/or active power of the converter” in each claim.  It is unclear how one would determine “a reactive power set point” for an active power of the converter.  A reactive power set point is a set point for a reactive power, not an active power.  As such, it is wholly unclear how the controller might be configured to control active power with a reactive power set point.  
In an attempt to overcome this baffling choice of language by Applicant, Examiner has turned to the Specification as filed to seek clarification.  Unfortunately, no clarification is found within Applicant’s disclosure.  The only references to “a reactive power set point for … [an] active power” are little more than a regurgitation of the language within the claims (e.g., p. 2, ll.10-11).  
In addition to the above, the recitation of “wherein the controller is configured to determine a reactive power set point for a modulated reactive and/or active power of the converter” creates ambiguity as to whether the active power is “a modulated active power” or whether the claims simply fail to include the word “an” in front of active power (i.e., [an] active power).  While it is tempting to presume “modulated” modifies both terms, Applicant has not been consistent in their phrasing.  For example, Applicant recites “the detected voltage value and/or the detected current value” in lines 7-8 of claim 1.  If brevity were the goal, this could be shortened to “the detected voltage and/or current values.”  Similar can be said of “the voltage set point and/or the current set point” found in lines 8-9 of claim 1.  Applicant’s lack of consistency makes it difficult to interpret ambiguity when it arises.
Examiner notes that the immediately preceding discussion is framed in context of claim 1, however, claims 12 and 15 recite similar limitations and the above arguments apply equally to those claims.  As such, Examiner finds that claims 1, 12, and 15 are properly rejected under §112(b) for a lack of clarity.  Claims 2-11 and 13 depend from one of claims 1 or 12, and are therefore rejected for at least the same reasons.
Claim 5 is further rejected under both §112(a) and §112(b) for reciting “wherein the controller is configured to perform filtering on a potentially critical frequency to determine the correction value.”  
Regarding §112(a), Applicant’s disclosure does not enable the full scope of claim 5 because the disclosure as filed only supports electrical frequencies on the grid/network.  While page 8 of the Specification as filed defines “a potentially critical frequency” as “all those frequencies or frequency ranges in which a damping is to be achieved by means of the control unit,” such a definition includes non-electrical frequencies, such tower oscillation frequency, which may also be dampened through means of a control unit.  
Regarding §112(b), recitation of determining the correction value conflicts with claim 1; specifically, claim 1 recites “A controller for a converter, comprising: … a third input configured to receive a correction value ….”  In order to receive the correction value, it must be provided by something external to the controller.  If a determination is made, the controller produces the correction value rather than receiving the correction value.  Thus, claim 5 is indefinite because it directly conflicts with the language of parent claim 1.  
Appropriate clarifications are required.  Claims 6-8 depend from claim 5 and are, therefore, also rejected for at least the same reasons.
Claim 6 is further rejected under §112(b) because the claim recites configuration “to determine the correction value based on at least one comparative value” in lines 1-2 of the claim.  Examiner notes that claim 1 recites an input configured to receive detected voltage/current value(s), depicted in FIG 2 as Ai.  As disclosed, Ai incorporates the detected voltage and/or current value(s), as shown by FIG 4.  As such, it is unclear, as claimed, if “a comparative value” includes the detected voltage and/or current value(s) or if the “comparative value” is intended to be wholly separate from the detected values.  Clarification is required.
Claim 7 is further rejected under §112(a) and §112(b) because the claim recites application of a Kalman filter to determine a problem vector performance of phase correction to correct the problem vector.  
Regarding §112(a), the phase corrector (FIG 4:440), as disclosed, only acts on a vector XAi comprising only those frequencies which are actually problematic (p. 13, ll. 5-10).  Thus, the scope of claim 7 is not enabled by the disclosure as filed because the problem vector is not the vector which is corrected.  Instead, the disclosure enables application of the filter to determine a problem vector, the problem vector being subsequently compared to an amplitude response threshold to produce another vector, XAi, which is subsequently phase corrected.
Regarding §112(b), Applicant’s recitation of “apply a Kalman filter” creates ambiguity because it is unclear whether application of the Kalman filter is in addition to the filtering performed by claim 5.  To clarify, claim 5 recites a step of performing filtering on, i.e., applying a filter to, a potentially critical frequency.  Thus, claim 7’s recitation functionally introduces another step of filtering rather than referring back to the step of filtering in claim 5.  A review of the disclosure does not appear to support two steps of filtering, thus the claim should be amended to recite “[t]he controller as claimed in claim 5, wherein the filtering comprises: applying a Kalman filter …; and wherein the controller is further configured to perform phase correction ….”  Examiner notes that this language is not mandatory, but exemplary, and Applicant may choose to phrase the claim differently.
Claim 8 is further rejected under §112(b) because the claim recites “performing the filtering system …; and identify the critical frequency in response to at least one amplitude response threshold being exceeded” in lines 2-4 of the claim.  There is not sufficient antecedent basis for “the filtering system” or “the critical frequency” in any of claims 1, 5, or 8.  Instead, claim 5 provides a basis for “performing the filtering in aB coordinates” because claim 5 recites the controller as “configured to perform filtering” without any form of filtering system.  Neither of claims 1 or 5 recite “a critical frequency,” but claim 5 does recite “a potentially critical frequency.”  A potentially critical frequency cannot be interpreted as a critical frequency because not every potentially critical frequency is actually a critical frequency.  Finally, it is wholly unclear from the claim what is being compared to the “at least one amplitude response threshold” to determine whether said threshold was exceeded.  Appropriate clarifications are required.  
Claim 9 is further rejected under §112(a) because Applicant’s disclosure does not enable the full scope of claim 9.  The disclosure as filed only supports electrical frequencies on the grid/network.  While page 8 of the Specification as filed defines “a potentially critical frequency” as “all those frequencies or frequency ranges in which a damping is to be achieved by means of the control unit,” such a definition includes non-electrical frequencies, such tower oscillation frequency, which may also be dampened through means of a control unit.  Claim 11 depends from claim 9 and is therefore rejected for at least the same reasons.
Examiner notes that, despite depending from claim 9, claim 10 does not suffer from an issue of enablement.  As recited by claim 10, “at least one potentially critical frequency indicates a network oscillation in an electrical supply network.”  As such, claim 10 is limited in scope to that subject matter which actually finds support in the disclosure as filed.
Claim 10 is further rejected under §112(d) because the claim fails to further limit claim 9.  As discussed above, claim 9 is only enabled for a scope commensurate with that recited by claim 10.  Since the scope of claim 9 and 10 is equal, claim 10 cannot be found as further limiting claim 9.
Claim 13 is further rejected under §112(b) because Applicant recites “the converter is a wind power installation and/or a wind farm.”  The converter is very clearly not a wind power installation or wind farm, but may be installed within a wind power installation or wind farm.  Appropriate corrections are required.	Claim 14 is rejected under §112(b) because Applicant recites “determining whether vibrations that represent a network oscillation occur within the frequency or frequency range” in lines 3-4 of the claim.  It is unclear how this limitation is intended to be parsed.  As written, it is difficult to determine whether the vibrations are theoretical or actual vibrations.  To clarify, determining whether “vibrations that represent a network oscillation occur within the frequency or frequency range” could be reasonably interpreted as a preemptive determination as to whether the vibrations could ever occur on the network, i.e., a theoretical determination.  Alternatively, the limitation could be reasonably interpreted as continuously monitoring the network for the presence of vibrations that indicate a network oscillation.  “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BP AI 2008).  As there are multiple plausible claim constructions, claim 14 is properly rejected under §112(b) for lack of clarity.  Claim 15 depends from claim 14 and is rejected for at least the same reasons.
Additionally, claim 14 further recites “controlling reactive power … to dampen the vibrations” in line 5 of the claim.  This recitation introduces ambiguity because there may not be any vibrations to dampen.  To clarify, the immediately preceding limitation recites a determination of whether there are vibrations; Applicant has not recited any conclusionary step, nor is the step of controlling phrased in a conditional manner.  Instead, Applicant functionally recites a determination of whether vibrations exist and subsequently implies that they must exist because the only recited control requires the presence of oscillations.  
For purposes of examination, the claims will be interpreted and examined as follows:
All of the claims will be interpreted such that they contain no references to active power.
Claim 2 will be interpreted in accordance with the language suggested by Examiner in the Claim Objections section above.
Claims 3 and 4, save for recitations of active power, will be interpreted as originally filed.
Claims 5-8 cannot be examined on merit at this time due to the conflict between claims 1 and 5.  Examiner notes that the further issues of clarity in claims 6-8 compound with the conflict of claim 5, exacerbating the issues of clarity.  Should any references be considered relevant to the subject matter recited by these claims, said references (and discussion, if necessary) will be found in the Conclusion section below.
Claims 9 and 10 will be interpreted and examined collectively because the scope of claim 9 is limited, by the disclosure as filed, to the scope recited by claim 10.  
Claim 11 will be interpreted as limited to the scope of “at least one potentially critical frequency” as recited and defined by claim 10.
Claim 12 save for recitations of active power, will be interpreted as originally filed.
Claim 13 will be interpreted in the same manner as claim 2 because the claims effectively recite similar limitations.
Claim 14 will be interpreted as reciting conditional control when it is determined there are vibrations on the electrical supply network.
Claim 15 save for recitations of active power, will be interpreted as originally filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0138708 (“De Rijcke”) in view of common knowledge in the art.
Regarding claim 1, De Rijcke discloses:
A controller (FIG 3:WP Controller) for a converter (para. [0025]) , comprising: 
a first input configured to receive a detected voltage value (FIG 3:28, Umeas) 
an second input configured to receive a voltage set point (FIG 3:26, Uset) 
a third input configured to receive a correction value (Qmeas); and
wherein the controller is configured to determine a reactive power set point (FIG 3:42; FIG 6:42) for a modulated (implicit, modulate merely requires the exercise of power to modify) reactive 
Regarding claim 2, De Rijcke discloses the limitations as set forth in claim 1 and further discloses the controller being configured to be implemented within a wind power installation and/or wind farm (abstract, FIGS).
Regarding claim 3, De Rijcke discloses the limitations as set forth in claim 1 and further discloses the modulated reactive power being an amplitude-modulated reactive power (implicit; De Rijcke is drawn toward grid stabilization, thus the power output to the grid must be modulated such that an amplitude of the power output actually causes the grid to stabilize).
Regarding claim 4, De Rijcke discloses the limitations as set forth in claim 1 and further discloses a control value (para. [0055]; output 42 is applied to a PI controller for controlling the value of individual set points for each wind turbine) being formed from the correction value (FIG 6; output 42 is derived from Qmeas, thus the above control values are “formed from the correction value”).
Regarding claims 9 and 10, De Rijcke discloses the limitations as set forth in claim 1 and further discloses the controller receiving measured oscillation data (i.e., frequency data) associated with a power system (para. [0025]) and, from that data, identifies whether there are any “critical” frequencies indicative of a network oscillation in the power system which requires correction (paras. [0058-60]).
Regarding claim 11, De Rijcke discloses the limitations as set forth in claim 9 and further discloses the controller being configured to operate in one (POD2) of at least two different modes (i.e., POD1 and POD2) in order to identify the at least one potentially critical frequency (detection is not required by operation of POD1; see para. [0064]).
Regarding claim 12, Applicant recites a method of operating the controller according to claim 1 for the purpose of “exchanging the modulated reactive power with an electrical supply network to dampen or counteract a network oscillation.”  As detailed above, De Rijcke discloses the limitations as set forth in claim 1 and furthermore discloses delivering reactive power to the grid to dampen electromechanical oscillations on the grid (para. [0010]).  As such, the rejection of claim 1 applies, mutatis mutandis, to the subject matter of claim 12.  Examiner therefore finds that De Rijcke discloses each and every limitation of claim 12 either explicitly or implicitly.
Regarding claim 13, De Rijcke discloses the limitations as set forth in claim 12 and further discloses the converter being implemented in a wind farm (abstract).
Regarding claim 14, De Rijcke discloses a method for controlling an electrical supply network (abstract, para. [0010]) comprising: determining whether vibrations representing a network oscillation presently exist at a designated grid frequency (paras. [0058-60]) and, when vibrations are determined to be present, controlling reactive power injected delivered to the electrical supply network in order to dampen electromechanical oscillations on the network (para. [0010]).  
De Rijcke does not explicitly disclose the setting of a frequency of frequency range by a network operator or determining whether vibrations (i.e., oscillations) that represent a network oscillation occur within the frequency or frequency range.  Examiner finds, however, that these steps are nothing more than the well-known and well-understood operation of an electrical power grid.  
As is understood and recognized by those of ordinary skill in the art, a power grid has a specified frequency that must be maintained to avoid grid collapse.  Thus, it is implicit to De Rijcke that a network operator sets a frequency or frequency range for the network.  As such, Examiner finds that De Rijcke discloses each and every limitation of claim 14 either explicitly or implicitly.
Regarding claim 15, Applicant recites the method of claim 14, wherein controlling the reactive power includes the method steps recited by claim 12.  As detailed above, claim 12 recites a method of controlling a converter according to claim 1 for the purposes of dampening grid oscillations.  Examiner found De Rijcke to disclose each and every limitation of claim 12 either explicitly or implicitly.  Since claim 15 is effectively nothing more than a combination of claims 12 and 14, Examiner finds that the rejection of claims 12 and 14 applies, mutatis mutandis, to the subject matter recited by claim 15.
Conclusion
Regarding claims 5-8, Examiner notes that De Rijcke discloses the filtering of frequencies is performed by both POD1 and POD2.  Paragraph [0051] discusses filtering in context of POD 1.  Examiner further notes that the filtering of POD1 may or may not be performed on “a potentially critical frequency,” though conclusive determination is precluded by Applicant’s failure to define such frequencies more narrowly than “frequencies … in which a damping is to be achieved by means of the control unit.”  
Many different types of oscillations exist that may be dampened through use of a control unit, but not all of them are found on the power grid.  For example, mechanical vibrations in a rotor shaft may introduce “a potentially critical frequency” in that the oscillation could result in undue damage to the wind turbine.  Such vibrations may even introduce electrical oscillations if connected to a generator connected to the grid.  Furthermore, Applicant has not recited the source of the frequencies in question.  
Given, however, that the instant disclosure only enables those frequencies associated with the electrical supply network, it is unlikely that the filtering of POD1 would read on claim 5.  The same cannot be said of POD2.
As discussed in paragraphs [0058-60], POD2 imposes a bandpass filter on Umeas.  This unambiguously constitutes a step of filtering.  Furthermore, it is inherent that one or more “potentially critical frequencies” are let through the filter because detection of an actually critical frequency is not performed until after the filtering.  Thus, POD2 must disclose a controller configured to perform filtering on a potentially critical frequency to determine a correction value.  Notably, the correction value need not be the immediate result of the filtering, but instead may be the result of subsequent control steps.  Thus, it is likely that POD2 would read on claim 5.
With respect to claim 6, De Rijcke discloses identification of a critical frequency (e.g., fosc of POD2, see FIG 5) based upon at least one comparative value, Umeas.  While “Umeas” was used as the “detected voltage” of claim 1, Examiner notes that Applicant has effectively done the same thing within the instant disclosure.  Per the Specification as filed, “Ai” as found in FIG 2 represents “a comparative value.”  Notably, as depicted in FIG 4, the “comparative value” includes the detected values.  Put in terms of De Rijcke’s disclosure, particularly in context of FIG 5, input 64 may be construed as “a comparative value” comprising the detected voltage Umeas.  As such, it appears likely that POD2 would also read on claim 6.
With respect to claims 7 and 8, De Rijcke does not explicitly disclose what type of filtering is used (i.e., De Rijcke does not explicitly contemplate Kalman filtering) but does explicitly disclose performance of a phase correction to the critical frequency (FIG 5:PT2; paras. [0058-60]).  As Kalman filters are not novel, it is likely that a rejection of claims 7 and 8 could be made under §103 based, in part, on De Rijcke.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those documents cited, but not discussed above, generally relate to the control of wind turbines in response to grid vaults of varying types and degree.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832